Per Curiam,
Charles Donnelly died testate, December 5,1906, naming his wife, Alice R. Donnelly, his daughter, Bessie C. Donnelly and Frank F. Nicola, his business associate, as executors and trustees. Letters testamentary were granted to the persons named and they continued to administer the estate until December 11, 1907, when they resigned and the Commonwealth Trust Company of Pittsburgh was appointed administrator d. b. n. c. t. a. On January 3,1908, two of the executors, Bessie C. Donnelly and Frank Nicola, filed an inventory and appraisement, which included paintings appraised at $107,186.25 and household furniture at $9,197. On the same day the executrix and executor who filed the inventory also made a first and final account in which they charged themselves with “Paintings as per inventory filed $107,-*210186.25.” Mrs. Donnelly did not file a separate account nor did she except to the one filed. The account was audited, a decree of distribution made, and, on dismissal of exceptions to the decree, an appeal was taken to this court which sustained the court below. Donnelly’s Est., 246 Pa. 308. In that case the question of the ownership of the paintings and household furniture was not involved. On March 5, 1909, the administrator d. b. n. c. t. a. filed its first and partial account, in which it charged itself with the paintings and household furniture above referred to. Second and third partial accounts were filed later. In the last of these it was stated the paintings had been loaned to the Carnegie Art Gallery by Mrs. Donnelly and subsequently withdrawn from that institution by her and were at the time in her possession, she claiming them as her personal property and refusing to turn them over to the administrator. On November 3, 1919, a decree was made by the orphans’ court directing her to forthwith deliver the paintings in dispute to the administrator.
This decree was followed by a petition, filed November 29, 1919, by Mrs. Donnelly, setting forth that the paintings in dispute are her individual property and that they “were improperly and mistakenly and against her protest included in the said inventory or account and that she did not know her property had been included in the inventory......., that the paintings never were the property of the estate of Charles Donnelly but were her own sole and separate property,” and asking the court to grant a review of the accounts previously filed because of the error cited. Upon the petition, citations were issued to the administrator and all creditors, and answers filed. On hearing and testimony taken, the court opened the decree, restated the account and made distribution of the paintings and household effects to Mrs. Donnelly. From the decree so made the administrator has appealed.
*211As indicated by tbe statement of questions involved, tbe matters for consideration are (1) the sufficiency of tbe testimony to sustain a gift from decedent to bis wife in bis lifetime and (2) estoppel of Mrs. Donnelly from denying representation of record made for ber benefit.
Under Sloan’s Estate, 254 Pa. 346, tbe court clearly bad authority to make an order of review, no rights having changed in consequence of tbe decree, and tbe property remaining intact in tbe possession of Mrs. Donnelly, and, if shown that an error or mistake bad been made, to open its decree and make such corrections as might be necessary to avoid injustice being done.
An examination of tbe testimony shows Mrs. Donnelly made claim to tbe paintings and household furniture as ber own property at tbe time tbe inventory was made and protested against their being included as estate property; she did not see tbe inventory after it was prepared and was not aware ber property had been included until several years later, and both tbe paintings and furniture have been in ber possession and. control since tbe death of ber husband; she insured and cared for tbe paintings at ber own expense and no attempt was made to disturb ber possession of either or both until tbe year 1917, eleven years after tbe death of ber husband. In establishing ber ownership of tbe property in dispute, Mrs. Donnelly was corroborated by tbe testimony of a number of witnesses, members of tbe family and others, who testified tbe paintings were purchased usually one at a time by Mr. Donnelly, covering a considerable period, and, in each instance, presented to his wife at the time of purchase. It also appears that decedent frequently declared to bis friends that tbe paintings and household furniture belonged to bis wife.
At tbe time of tbe death of decedent bis estate was believed to be solvent and not until several years after-wards, when, owing to a change in trade conditions and both real property and personal securities bad depreci*212ated greatly in value, was it found the liabilities of the estate exceeded its assets.
We find nothing in the record to sustain the contention that Mrs. Donnelly is estopped from now asserting her title to the property in controversy. As stated above, she gave notice of her ownership at the time the inventory was prepared and protested against the property being included therein and nothing appears in the record to indicate she was aware, or had reason to believe, her protest was disregarded, and, so far as either the record or testimony shows, no one was misled or prejudiced by her acts or conduct.
Mrs. Donnelly, not having business experience, took no part in the management of the estate of her husband, while acting as executrix, beyond advancing money from her own estate to her coexecutors to be used for the protection of her husband’s property.
After reading the testimony and giving it full consideration, we can reach no other conclusion than that reached by the court below that “The testimony of interested and disinterested witnesses all point unerringly and without contradiction to the conclusion that the decedent made a gift of his paintings and household furniture to his wife in his lifetime.”
The decree of the court below is affirmed at the cost of appellant.